DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-4, 9-12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by O’brien et al. 2019/0237176.
     It is noted that the reference to O’brien relies on the priority document 62/624,711,  for its date of 1/31/2018, which shares the same specification. Claims 1-4, 9-12 and 16-18 are disclosed in paragraphs 1-45 of O’brien et al. In regards to amended claims 1, 9, 17 and 18 see paragraph 28 which discloses that the customer may order online with a smart phone and include other items to be shipped to the home by a mobile device(received information from the customer). Paragraph 35 discloses that the prescription chain includes info on the prescription. Paragraphs 41-43 discloses providing the ability of recommending and providing special foods and products with the prescription. It is well known that food is medicine in a sense of the word. These products are provided to the customer when their condition requires it as diagnosed by their doctor. In regards to claims 2-4 and 10-12 see paragraphs 28-45.
1. Technical Field

[0002] The present disclosure relates to an electronic prescription system, and more specifically to a system for authenticating prescriptions and their deliveries using a distributed ledger.

2. Introduction

[0003] Electronic prescription systems allow doctors or other medical personal to send prescriptions for restricted medicines to pharmacies, where pharmacists can prepare the medicine and distribute it to customers. This allows physicians and other medical practitioners to transmit an electronic prescription to a pharmacy directly from the point of care. Such systems can improve accuracy, enhance the safety of the patient, and reduce forgery because there is no handwriting for the pharmacist to interpret, nor are there phone calls which may be misheard.

[0004] However, forgery and theft of pharmaceuticals are still continuing problems, most prominently for recurring prescriptions and opioids. While current laws and systems require patients picking up a prescription to present a valid identification, additional changes to the system which can provide improved security and reduced theft may (1) improve the accuracy of pharmaceutical distribution and (2) reduce pharmaceutical abuse.

SUMMARY

[0005] Additional features and advantages of the disclosure will be set forth in the description which follows, and in part will be obvious from the description, or can be learned by practice of the herein disclosed principles. The features and advantages of the disclosure can be realized and obtained by 

[0006] An example method per this disclosure can include: receiving, from a medical professional, an electronic prescription for a patient; receiving a first public key associated with the medical professional, the first public key: being associated with a blockchain; forming a first alphanumeric code; and being formed via a first algorithmic transformation, executed using a first private key associated with the medical professional, of: an identification of the medical professional; contact information of the medical professional; and an identification of a restricted pharmaceutical associated with the electronic prescription; receiving a second public key associated with the patient, the second public key: being associated with the blockchain; forming a second alphanumeric code; and being formed via a second algorithmic transformation, executed using a second private key associated with the patient, of: an identification of the patient; contact information of the patient; and the identification of the restricted pharmaceutical associated with the electronic prescription; combining, via a processor, the first public key and the second public key sequentially, to form a combined public key; executing, via the processor, a hash function on the combined public key; and transmitting the combined public key to a pharmacy.

[0007] An example system as configured described herein can include: a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: receiving, from a medical professional, an electronic prescription for a patient; receiving a first public key associated with the medical professional, the first public key: being associated with a blockchain; forming a first alphanumeric code; and being formed via a first algorithmic transformation, executed using a first private key associated with the medical 

[0008] An example non-transitory computer-readable storage medium configured as described herein can store instructions which, when executed on a computing device, cause the computing device to perform operations including: receiving, from a medical professional, an electronic prescription for a patient; receiving a first public key associated with the medical professional, the first public key: being associated with a blockchain; forming a first alphanumeric code; and being formed via a first algorithmic transformation, executed using a first private key associated with the medical professional, of: an identification of the medical professional; contact information of the medical professional; and an identification of a restricted pharmaceutical associated with the electronic prescription; receiving a second public key associated with the patient, the second public key: being associated with the blockchain; forming a second alphanumeric code; and being formed via a second algorithmic transformation, executed using a second private key associated with the patient, of: an identification of the patient; contact information of the patient; and the identification of the restricted pharmaceutical associated with the electronic prescription; combining the first public key and the second public key 

Description
BRIEF DESCRIPTION OF THE DRAWINGS

[0009] FIG. 1 illustrates an exemplary environment in which embodiments may be practiced;

[0010] FIG. 2 illustrates an exemplary prescription processing system, in accordance with some embodiments;

[0011] FIG. 3 illustrates an exemplary flowchart of a method for delivering a prescribed medication to a consumer's home, in accordance with some embodiments;

[0012] FIG. 4 illustrates an exemplary process flow for a prescription delivery service, in accordance with some embodiments;

[0013] FIG. 5 illustrates an exemplary process flow for processing patient records and prescription data, in accordance with some embodiments;

[0014] FIG. 6 illustrates an exemplary process flow for pharmacy fulfillment of a prescription, in accordance with some embodiments;



[0016] FIG. 8 illustrates an exemplary process flow for a prescription fulfillment, in accordance with some embodiments;

[0017] FIG. 9 illustrates an exemplary process flow for a prescription fulfillment, in accordance with some embodiments;

[0018] FIG. 10 illustrates a first exemplary cryptographic delivery system;

[0019] FIG. 11 illustrates a second exemplary cryptographic delivery system;

[0020] FIG. 12 illustrates an exemplary process flow for prescription fulfillment using a token;

[0021] FIG. 13 illustrates an exemplary method embodiment; and

[0022] FIG. 14 illustrates an exemplary computer system.

DETAILED DESCRIPTION

[0023] Various embodiments of the disclosure are described in detail below. While specific implementations are described, it should be understood that this is done for illustration purposes only. 

[0024] Systems and methods in accordance with some embodiments provide for a combined delivery of medication prescriptions and groceries or other items of interest to a desired location.

[0025] FIG. 1 is a diagram of an environment in which embodiments may be practiced. The environment may include entities involved in the delivery of pharmacy items and groceries or other retail items, in accordance with some embodiments. Entities may include but not be limited to a doctor's office 12, pharmacy 14, grocery store 16, and user location 18 such as a home or office. The environment may include an autonomous vehicle 19 such as a driverless, self-driving, or robotic vehicle, unmanned aerial vehicle (UAV), or the like, which can deliver the pharmacy items and groceries or other retail items between the various entities. In other embodiments, pharmacy items and groceries or other retail items are delivered by conventional vehicles, e.g., automobiles, trucks, and so on. In some embodiments, the information required for delivering a prescription may be transmitted and authenticated through a peer-peer ledger system, which will allow the autonomous vehicle to receive pickup information and where to deliver the prescription to; as well as authentication for the vehicle and authentication of the customer when receiving the package.

[0026] Each of the doctor's office 12, pharmacy 14, grocery store 16, and user location 18 may include at least one computer processor 17, 42, 44, 46 and network interface for communicating with each other and/or other electronic devices such as a prescription processing system 30 and database 32 via a network 12. The network 12 may be a public switched telephone network (PSTN), a mobile communications network, a data network, such as a local area network (LAN) or wide area network 

[0027] A consumer 15 may visit the doctor's office 12, or a hospital, medical center, or other location where the consumer 15 may receive a prescription. For purposes of explanation, a consumer 15 may also be referred to as a medication recipient or recipient when the consumer 15 is intended to be the recipient of prescribed medication. The consumer 15 may then visit the pharmacy 14 to receive the medication identified in the prescription. The consumer 15 may subsequently visit a retail establishment 16 such as a grocery store to purchase other items of interest, which may or may not relate to the medication acquired at the pharmacy 14. In some embodiments, these items may be purchased that the pharmacy 14 instead of a physically different store. In some embodiments, the consumer 15 may fill a prescription online, and also purchase the other items online, for example, at a same or different websites.

[0028] The prescription processing system 30 provides for the delivery of a medication prescription to a desired receiving location 18 of a recipient 15 such as a home, and identifies other items such as groceries, supplies, or other retail items that can be bundled and delivered with the medication prescription to the desired receiving location 18. In the foregoing example, a consumer 15 visiting the pharmacy 14 and/or store 16 may desire to ship the medication and other items under a same shipment, for example, in instances where the medication is not available at the time of the request made by the consumer 15 at the pharmacy 14. In other embodiments, the consumer 15 may order the medication online using a smartphone or other computer, for example, refills, along with other items, whereby the medication and items can be bundled and shipped together to a location of preference.



[0030] FIG. 2 is a block diagram of a prescription processing system 30, in accordance with some embodiments. The prescription processing system 30 can be implemented in the environment illustrated and described with respect to FIG. 1.

[0031] The prescription processing system 30 may include an inventory determination processor 32, a pharmacy determination processor 34, a related products generator 36, a product recommendation processor 38, and a medication refill tracking processor 40. Some or all of these elements of the prescription processing system 30 may be present under a same computer hardware platform. In other embodiments, these elements may be located on two or more different computer hardware platform, and can communicate with each other and/or other elements of the prescription processing system 30 via the communication network 12, for example, wired or wireless network that exchanges data electronically.

[0032] The inventory determination processor 32 keeps track of medication availability. In doing so, the inventory determination processor 32 may receive a communication from a pharmacy processor 44 when a consumer's medication prescription is processed, whereby a predetermined amount of medication is allotted to the consumer recipient 15. For example, a consumer 15 may receive a prescription from a doctor. In doing so, the order is entered into the doctor office processor 42 and 

[0033] The prescription processing system 30 may include one or more processors for performing blockchain-related processing, and may further include a communication device that is linked to a peer-to-peer network, with affiliated keys for patient, doctor, and pharmacy distributed to a peer-to-peer network, which further communicates this information to the various entities. At each transmission of communication a new block may be formed with the subsequent blocks; which also includes handling, procurement, issuing, or acceptance of the prescription. Prescriptions and their related ingredients, products and their related inventory, retailer and their related inventory, and pharmacy and their related inventory, will share their inventory statuses with the application or the blockchain structure, as blocks of information to the peer-to-peer ledger system, or as inventory statuses with the application.

[0034] The doctor office processor 42 and/or other business entity computer device affiliated with the doctor may provide an authentication or other security technique including public and/or private keys when submitted prescriptions in the form of electronic data to other entities, such as the pharmacy 14. Here, the consumer 15, e.g., a patient of the doctor, may also having a public and/or private key for communicating with the consumer's computer device and the doctor office processor 42 and/or other business entity computer device. When the prescription is sent from the doctor office processor 42 or 

[0035] After the pharmacy processor 44 has authenticated and decrypted the prescription chain, a receiver for example at the pharmacy 14 may view and produce the prescription, which will further alter the blockchain to include but not be limited to the information from the pharmacy, pharmacist, date, time, prescription instructions, dosage instructions, special instructions, handlings, pickup information, authentication, class of drug, or a combination thereof.

[0036] Products and services available at the retailer may also have unique blockchain identifiers, which may be aligned with or otherwise related to prescriptions for relevant combination purchasing, which may be contained and referenced from a database.

[0037] Through the application or through a peer-to-peer ledger system, referral products will be submitted to the customer, where the customer can opt-in or opt-out of referral purchases.

[0038] The system 30 may also alert the consumer 15, e.g., a patient of the doctor, of which pharmacy the consumer 15 will receive the order. The inventory determination processor 32 in coordination with the refill tracking processor 40 can monitor prescription information, such as refill dates and so on. Refill dates are a part of the pharmacy information sent to the pharmacy 14. The purpose of refill dates is to enable to pharmacy 14 to better predict the need of pharmaceuticals. In some embodiments, refills are accomplished through blockchain data that contains information on refill dates, etc. Alerts may be 

[0039] The pharmacy determination processor 34 can identify a plurality of pharmacies may be available for prescribing a medication. The pharmacy determination processor 34 can compare a current location of the recipient 15, for example, by GPS communicating with the recipient's smartphone 17, to the location of different pharmacies, and provide the result to the pharmacy determination processor 34, which can recommend the closest pharmacy, or other parameter, for example, the largest pharmacy, the pharmacy where the consumer 15 has previous relationship, the pharmacy having other goods of interest such as food that can be bundled with the medication. Pharmacy providers may have their information stored on a peer-peer ledger system. Thus, when a prescription has been sent by a doctor to the patient's record, the patient will have options to view and select pharmacies. Once selected, the prescription will be transmitted to the chosen pharmacy.

[0040] The identification of a pharmacy location based on proximity can be determined through the patient and/or pharmacy blockchain profile, which will include information on the geolocation relating to their position. Further, information relating to the expected time of completion of a prescription may also be included. Each of the above may be produced and distributed through the application and its databases, or through the blockchain and a peer-to-peer ledger system. In doing so, the prescription processing system 30 may include a blockchain processor for exchanging delivery information with one or more supply chain entities, wherein the blockchain processor is part of or in communication with a ledger system for communicating with one or more electronic devices of a customer, doctor, pharmacy, courier, and supply chain entities. In other embodiments, blockchain processing is performed external to 

[0041] The related products processor 36 determines items that may be combined with prescribed medicine so that the prescribed medication and items can be shopped together under a same shipping order to the consumer 15. An association may be established. For example, a prescription has directions, which both the doctor's office computer 42 and the pharmacy computer 44 may store and process. Directions may include a request for the recipient to take with water, milk, juice, or without certain products. The system 30 uses this information to create recommended products to the consumer 15. The consumer 15 can customize the groceries or other items that the consumer 15 desires to receive along with the prescription. The related products processor 36 may receive a shopping list from the shopper 15, i.e., provided electronically from a smartphone 17 or other electronic device.

[0042] Couriers, delivery agents, and delivery providers, or the like may distribute information relating to their location, service, availability, and estimated time of completion, with the application. Couriers, delivery agents, and delivery providers, or the like may distribute information relating to their location, service, availability, and estimated time of completion, with the blockchain peer-peer system. To perform a blockchain method in accordance with some embodiments, this will require blockchain private and public keys issues to couriers, delivery agents, delivery providers, or the like.

[0043] The recommendation processor 38 compiles data related to buying habits of the consumer 15 and compares this data to the medication prescription to generate recommended buying options. In addition, the recommendation processor 38 can notify the recipient 15 of products being bought that will complement the medication, or conflict with the medication, so that the recipient 15 may select, for 

[0044] The recommendation processor 38 may also send an alert to the pharmacy processor 44 when a determination is made by the inventory determination processor 32. In some embodiments, refill levels are estimated by the inventory determination processor 32 based upon the purchase date, prescribed dosage per day, quantity in the bottle, or other related information. For example, a 30 day supply starting on the beginning of the month with 1 a day dosage and having 30 pills would indicate the customer would run out by the end of the month.

[0045] In some embodiments, alerts are determined from the block of information relating to a prescription, which is provided by the doctor or their affiliates, or the pharmacy. In some embodiments, alerts include time-based, having incremental windows approaching the expiration or replenishment of a prescription. Alerts may be threshold-based on the level of prescription inventory found in a connected device, such as IoT; where further thresholds determine when a product should warrant an alert to the customer. Alerts may provide autonomous reordering or fulfillment of prescription drugs. Alerts may be issued after a product has depleted. Alerts may be shared through the application of this system or distributed through the peer-to-peer ledger system used with a blockchain.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim s 5-8 and 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over O’brien et al. ‘176.
      In regards to claims 5 and 13 the PG Pub to Obrien et al. lacks the exact disclosure of a voice call and information that a medicine has been returned in a return unit. Paragraphs 29 and 39 discloses that a user’s smartphone may be used for communication. It is considered obvious to one having ordinary skill in the art at the time the invention was filed that a voice call could be made in order to inform the customer of medicine information. In regards to claim 8 see paragraph 99 which discloses that medicine has been returned. It is considered obvious to one having ordinary skill in the art at the time the invention was filed that a container for the returned item would be provided in the UAV.

[0099] In some configurations, additional data which may be included in the blockchain can be non-key (not a public or private key) information which further verifies the transaction. For example, video of the delivery of the prescription can be recorded and the video, or aspects of the video, can be added to the blockchain. Alternatively, the blockchain can contain a link to a database of the video, such that the video itself is not stored in the blockchain, only a link to the video. In yet another possible configuration, the blockchain may contain a sidechain linked to the main chain, with the sidechain containing the video. This sidechain may be restricted in terms of distribution within the distributed ledger, but its existence may be fully distributed with the distributed ledger. Such an arrangement allows minimal or reduced memory requirements while still ensuring complete access to the information should it be required. Other non-essential data which may be stored similarly may include co-delivery number, route, elapsed time, delivery endpoint type, delivery completed, delivery returned, time of prescription fulfillment, etc.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/RICHARD M CAMBY/Primary Examiner, Art Unit 3661